Case 1:19-cr-10080-NMG Document 329 Filed 04/12/19 Page 1 of 2
      Case 1:19-cr-10080-NMG Document 329 Filed 04/12/19 Page 2 of 2




                                      CERTIFICATE OF SERVICE

         I, Eóin P. Beirne, hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants on April 12, 2019.


                                                            /s/ Eóin P. Beirne




                                                      2
86697502v.1
